Citation Nr: 1629311	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for lumbar degenerative arthritis status post microdiscectomy with scar (claimed as lumbar and thoracic disc disease and osteoarthritis), to include whether the proper combined rating has been assigned.

2.  Entitlement to a compensable evaluation for cervical degenerative arthritis.



ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty in the Army from November 1977 to June 1981 and from July 1988 to August 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), that granted service connection for the lumbar and cervical issues on appeal with noncompensable evaluations from the date of service connection on December 13, 2010.

During the course of this appeal, in a July 2014 rating decision, a 60 percent rating was granted from the date of service connection for the lumbar disability.  In a subsequent substantive appeal, the Veteran seems to indicate that this satisfied his appeal as to this issue, but asserts that he was entitled to a higher combined rating.  Thus, the issue has been recharacterized on the title page.  The Veteran will be asked specifically whether he withdraws the appeal to a rating in excess of 60 percent as part of the development requested below.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board observes that the RO granted and denied additional issues in the November 2011 decision on appeal.  Namely, service connection was granted for right elbow condition with scar, status post right fibular fracture, right hallux valgus with bunion, and status post left inguinal hernia repair with scar.  Service connection was denied for left elbow condition, hearing loss, chronic sinusitis, myopia and astigmatism, plantar warts of left foot, and peripheral nerve damage of the right upper shoulder and hand and left upper shoulder and hand.  The Veteran subsequently filed a Notice of Disagreement (NOD) with that rating, and in February 2013 clarified his disagreement stating that he disagreed with the decisions made by the VA that designated some of his conditions as not service-connected and while he agreed with the decision that service connection was granted, he disagreed with the assigned evaluations for the disabilities of right elbow condition with scar, status post right fibular fracture, right hallux valgus with bunion, and status post left inguinal hernia repair with scar.  As action on this matter has yet to be fully addressed by the RO, the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the appeal is decided. 

The Veteran was afforded a VA-contracted examination in March 2011 in response to his claim.  In his May 2012 NOD, the Veteran stated that the March 2011 examiner spent insufficient time with him and only performed a cursory examination.  

To this point, the Board notes that the March 2011 examination does not include range of motion testing results in degrees/measurements.   In short, especially as to the cervical spine, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Finally, correspondence submitted in November 2014 indicates that the Veteran has a pending claim with the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file.  There is a reasonable possibility that SSA records relating to a disability determination are relevant to this claim.  Golz v. Shinseki, 590 F.3d 1317, 1322-23 (Fed. Cir. 2010).  A remand is therefore necessary to obtain any SSA decisions and records.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected lumbar and cervical disability during the period of this claim, to specifically include any VA medical records.  The Veteran should also be contacted to ascertain if the 60 percent rating as to the low back satisfies that claim.  If so, no further action is needed on that matter.  As needed, matters concerning combined, not added ratings, should be explained to the Veteran.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying the determination.  If any identified records are unobtainable (or none exist), the Veteran must be notified and the record clearly documented. 

3.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected lumbar (if needed) and cervical disabilities.  Access to the electronic claims files must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The rationale for all opinions expressed should also be provided.

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

